DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed December 30, 2020 via RCE. Claims 1-6 and 9-13 are currently pending, of which claims 1, 12, and 13 are currently amended. Claims 7 and 8 were previously canceled.

Response to Arguments
Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered but are moot.
Applicant discusses the amendments in light of the previously cited art and generally argues that these amendments are not taught by said previous references. This also includes the references cited with the Advisory Action mailed November 17, 2020. See Remarks 7-9. These arguments are moot and new reference Brombach has been introduced to teach the limitations of the claim. Specifically, Brombach allows for actuation of haptic and/or voice feedback when navigating menus on a vehicle touch screen display device. Moreover, haptic feedback is transmitted when interacting with specific buttons on the touch screen display, including effect increasing based on the intensity of the menu object, such as volume intensity. Additionally, audio prompts can be generated to read aloud portion of the selected text where the gesture occurs. Audio prompts are another form of actuated feedback. See Brombach paras. [0044-45], 
Furthermore, Examiner notes that the claim language does not require the actuator to be in the vehicle seat itself but just associated with the touch screen. Therefore, any type of feedback presented to the user when changing menu options would read on the claim language, especially as the touch screen of Horvath is part of the vehicle seat. This could be a voice feedback that is actuated by a menu selection, a haptic feedback on the touch panel/screen itself, or any other type of actuation of feedback in the cabin of the vehicle. As mentioned in the previous Action, Examiner encourages language that explicitly captures the location and nature of each of the actuators and how multiple actuators can be in different parts of the vehicle seat being adjusted and then specific actuators at specific locations within the vehicle seat being actuated in response to the first and/or second inputs. This is important to allow for a specific and narrow interpretation of the claim language. 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath (German Publication No. DE 10 2016 011307 A1; as filed with the IDS on 20 December 2019) and further in view of Brombach et al. (U.S. Publication No. 2018/0088770; hereinafter “Brombach”).
As per claim 1, Horvath teaches a vehicle seat comprising: a seat operating device, wherein the seat operating device has a touch screen for displaying control panels for setting a value of an operating parameter assigned to the respective control panel and for detecting user input, wherein one can switch between control panels by means of at least one first user input, wherein the control panels are arranged in a fixed sequence, wherein a single control panel at a time is displayed by the touch screen and the value of the operating parameter assigned to a displayed control panel can be changed by at least one second user input of the control panel (See Horvath Figs. 2-4 and paras. [0028] and [0032]: touch screen system for the user to interact with and control seat; paras. [0035-38]: user can interact and trigger the submenus for the seat controls. The user can choose between the various controls and interact with them accordingly, applying the various features of those controls to the seat at the time. For example, a user can select a respective function and the touchscreen changes to that particular function, like the forwards and backwards seat movement controls as detailed in the sections above),
wherein the seat operating device further includes an electronic control unit, where the electronic control unit links the displayed control panel to an actuator associated with the displayed control panel and the corresponding operating parameter (See Horvath Figs. 3, 4, and paras. [0026-30]: touchscreen can actuate seat adjustments).
However, while Horvath teaches wherein [in response to] a switching between control panels, an identification signal is transmitted from the touch screen to the control unit, and wherein after receipt of the identification signal by the electronic control unit, [and prior to receipt of a second user input] the electronic control unit sends an activation signal to an associated actuator to briefly activate the actuator (See Horvath paras. [0016] and [0038-39]: user can activate a heat or massage function for the seat from the control unit, and a timer can be displayed in response to the feature being set), in response to a switching, nor does Horvath teach and prior to receipt of a second user input.
Brombach teaches these limitations of the claim (See Brombach paras. [0044-45], [0047], [0056], and [0063]: haptic feedback when interacting with specific buttons on the touch screen display, including effect increasing based on the intensity of the menu object, such as volume intensity. Additionally, audio prompts can be generated to read aloud portion of the selected text where the gesture occurs. Audio prompts are another form of actuated feedback. These feedbacks would be occurring as the user of Horvath selects the various seat adjustment features).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the signal transmissions of Horvath with the feedback of Brombach. One would have been motivated to combine these references because both references disclose manipulating user interfaces within a vehicle, and Brombach enhances the flexibility and applicability of the interface while also allowing a passenger to interact with the panel of Horvath without looking down at the arm rest or without focusing their attention on a touch screen elsewhere in the vehicle cabin.

As per claim 2, while Horvath detects a touch interaction to activate the touch screen, Horvath does not explicitly teach wherein the first user input is a swiping movement.
Brombach teaches these limitations of the claim (See Brombach para. [0066]: swipe gestures for menu navigation commands).


As per claim 3, Horvath/Brombach further teaches wherein the second user input is a tapping movement (See Horvath Fig. 3 and paras. [0036-37]: press the button to move the seat in the desired direction; see also Brombach paras. [0005] and [0044]: tapping inputs).

As per claim 11, Horvath/Brombach further teaches wherein the touch screen is arranged in or on an armrest of the vehicle seat or in a seat section of the vehicle seat (See Horvath Figs. 1-2 and paras. [0028-29]: touch screen in door lining to manipulate the seat controls)

As per claim 12, the claim is directed to a method implementing the same features of the vehicle seat of claim 1 and is therefore rejected for at least the same reasons therein.

As per claim 13, the claim is directed to a vehicle seat that implements practically the same features as the vehicle seat of claim 1 and is therefore rejected for at least the same reasons therein. There is not a functional difference between the control panel and the input button of the vehicle seat. Even if there were such a difference, Horvath teaches this limitation anyway (See Horvath Figs. 2-4 and paras. .

Claims 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvath/Brombach as applied above and further in view of Kolletzki (U.S. Publication No. 2006/0171675).
As per claim 4, Horvath/Brombach further teaches wherein the seat operating device comprises [an activation button], wherein by actuation of the [activation button] a first activation signal can be sent to the touch screen, whereby the touch screen can be unlocked and a first control panel selected from the group of control panels is displayed on the touch screen (See Horvath Fig. 3 and paras. [0014] and [0032]: touch screen turns on when activated).
However, while Horvath/Brombach teaches the activation of the touch screen to control the seat operating device, Horvath/Brombach does not explicitly teach that the touch screen is activated by an activation button.
Kolletzki teaches these limitations of the claim (See Kolletzki paras. [0021], [0023], [0029]: functions can be activated and controlled by a combination of buttons, switches, etc., and a touch screen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable 

As per claim 5, while Horvath/Brombach dims the touch screen after a period of no contact, Horvath/Brombach does not explicitly teach wherein the seat operating device is constantly activated, wherein the touch screen is constantly illuminated.
Kolletzki teaches these limitations of the claim (See Kolletzki para. [0035] and [0050]: if user does not operate the operating elements for a predetermined time period, the main menu may be displayed again. This is noticeably different from the timeout and dimming of Horvath, as the menus are still displayed in Kolletzki, just back to the main one, therefore the touchscreen of Horvath would still be “on”, but just at the first control panel).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Horvath/Brombach with the teachings of Kolletzki for at least the same reasons as discussed above in claim 4.

As per claim 6, Horvath/Brombach/Kolletzki further teaches wherein after pressing the activation button, the touch screen is illuminated (See Horvath paras. [0014] and [0032]: touch screen turns on when activated).

As per claim 9, Horvath/Brombach/Kolletzki further teaches wherein after a predetermined second duration, a deactivation signal has been sent to the touch screen by the control unit, whereby the touch screen is automatically deactivated (See Horvath paras. [0014] and [0031]: screen can be dimmed or deactivated if no operation is being made; see also Brombach para. [0046]: change back to first mode after “expiration of a predetermined elapsed time”).
However, Horvath/Brombach does not explicitly teach after a predetermined second duration. Nevertheless, one of ordinary skill in the art would recognize that some non-zero timeframe must exist to determine that “no operation is pending” and thus deactivating the screen.

As per claim 10, while Horvath/Brombach teaches the touch screen and the first displayed control panel, Horvath/Brombach does not explicitly teach wherein after a predetermined third duration a reset signal has been sent to the touch screen by the control unit, whereby the first displayed control panel is displayed.
Kolletzki teaches these limitations of the claim (See Kolletzki para. [0035] and [0050]: if user does not operate the operating elements for a predetermined time period, the main menu may be displayed again).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Horvath with the teachings of Kolletzki for at least the same reasons as discussed above in claim 4.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ito et al. (U.S. 2017/0078465) discloses a vehicle mobile terminal that provides haptic and talk back feedback to the user.

Chalikouras et al. (U.S. 2010/0131642) discloses a system that monitors content in the vehicle, including various seat parameters.

Kring et al. (U.S. 2016/0004362) discloses haptic feedback as a user enters inputs on a contact surface, where the surface receives input of varying pressures and intensities.

Chen et al. (U.S. 2019/0294251) discloses a wearable device that provides feedback to a driver, including haptic modules.

Iyer et al. (U.S. 2018/0024695) discloses a computing system for detecting user interactions in a vehicle.

Ricci et al. (U.S. 2014/0309870) discloses providing haptic feedback to describe displayed content to the driver of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142